DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on May 27, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claim 1.  
Claims 1-19 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Furuki et al (US 2005/0208388 A1) in view of the article “The absorption spectrum of cis-azobenzene” by Vetrakova et al (The Royal Society of Chemistry and Owner Societies 2017, 16, pages 1749-1756).
Furuki et al teaches a holographic writing method for writing holographic information by emitting a beam at a holographic recording medium (10, Figure 1) containing a photo-responsible polymer material that is comprised of an Azobenzene having photoisomerization characteristics that change a molecular structure, such as cis-trans photoisomerization, thereof by absorbing light energy (i.e. by absorbing irradiated light, please see paragraphs [0035] and[0036]).  Furuki et al teaches that the holographic wiring method writes the holographic information by using a writing wavelength (such as 532 nm) different from a maximum absorption wavelength (such as 368 nm, Figure 2) in a light absorption spectrum of the photoisomer molecule structures (such as trans-isomer and cis-isomer structures) of the holographic recording medium, wherein the maximum absorption wavelength is a wavelength at which the light absorption rate is maximum in the light absorption spectrum, (please see Figure 2).  
This reference does not teach explicitly about the difference between the light absorption rates of the photoisomer molecule structures at the writing wavelength is less than a difference between the light absorption rates of the photoisomer molecule structures at the maximum absorption wavelength.  
As taught and evidence by the teachings of Vetrakova et al, the Azobenzene has absorption spectrum for the trans-isomer structure and cis-isomer structure as shown in Figure 5, (shown below).  The peak for the trans-isomer structure is at approximately 350 nm and the peak for cis-isomer structure is at approximately 420 nm.  



    PNG
    media_image1.png
    376
    471
    media_image1.png
    Greyscale

Fig. 5 The ratio of molar absorption coeﬃcients εcis/εtrans (black) and
εtrans/εcis (red, dashed) of azobenzene in methanol.


This means that the difference for the light absorption rates of the photoisomer molecule structures (i.e. difference between absorption rates of trans-isomer and cis-isomer) at the wavelength of writing light (i.e. 532 nm) is less than the difference for the light absorption rates of the photoisomer molecule structures at the wavelengths of maximum absorption (i.e. 350 nm and 420 nm).  
With regard to claims 2 and 6, Furuki et al teaches that the photoisomer molecule structures include a trans-isomer molecule structure and a cis-isomer molecule structure and  the writing wavelength is different or greater than a maximum absorption wavelength but these references do not teach explicitly that the writing wavelength is at the matching value of the light absorption rate of the trans-isomer molecule structure and the absorption rate of the cis-isomer molecule structure.  However, since according to the teachings of Vetrakova et al the matching point of the absorption rates of the trans-isomer and cis-isomer is greater than the maximum absorption wavelength (for trans-isomer), it is within general level skill in the art to select this particular wavelength as writing wavelength for the benefit of allowing equal rates of the conversion between trans-isomer and cis-isomer.  
With regard to claims 3-4, Furuki et al teaches that photo-responsible polymer material contains azo polymer such as Azobenzene polymer that implicitly have a covalent bond structure between nitrogens, (please see paragraphs [0036] and [0039]).
With regard to claim 7, Furuki et al teaches that when the isomerization axis of the photo-responsible polymer material is oriented to be aligned to direction perpendicular to the polarization axis of incident light to repeatedly switch between the trans-isomer molecule structure and the cis-isomer molecule structure, (please see paragraphs [0008] to [0010]).  
With regard to claim 8, Furuki et al teaches that the photo-responsible polymer material is the same as the instant application and the writing wavelength is greater than the wavelength at which the absorption rate maximum, (please see paragraph [0044]), it is therefore implicitly true that the diffraction efficiency at the writing wavelength is higher than the diffraction efficiency of the photo-responsible polymer material at the maximum absorption wavelength.  
 With regard to claims 9-10, Furuki et al teaches that the writing wavelength may be 488 nm, 514.4 nm or 532 nm (please see paragraph [0046]) that is greater than the maximum absorption wavelength and the writing wavelength is about 60 nm to 100 nm greater than the maximum absorption wavelength, (such as 420 nm for the maximum wavelength for cis-isomer of the Azobenzene, in light of Vetrakova et al).  
With regard to claims 11 and 12, Furuki et al teaches that the writing wavelength (such as 488 nm, 514.5 nm or 532 nm) is greater than a wavelength at which light absorption rates of the photoisomer molecule structures match in the light absorption spectrum.  With regard to claim 12, it is within general level skill in the art to select the writing wavelength, while greater than the maximum absorption wavelength, to be about 5 nm to 15 nm greater than the maximum absorption wavelength for the benefit of allowing the photo-responsible polymer material to have desired diffraction efficiency for the holographic recording medium.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuki et al and Vetrakova et al as applied to claims 1 and 3-4 above, and further in view of the article “Characteristics of optically switchable holographic polymer-dispersed liquid crystal transmission gratings” by Su et al (Optical Materials 34 (2011) pages 251-255).
The holographic writing method taught by Furuki et al in combination with the teachings of Vetrakova et al as described in claims 1 and 3-4 above has met all the limitations of the claims.  
With regard to claim 5, Furuki et al teaches that the photo-responsible polymer material comprises Azobenzene, but it however does not teach explicitly that the azobenzene polymer material is a material of a liquid crystalline azobenzene material is dispersed in a polymer matrix.  Su et al in the same field of endeavor teaches a holographic recording medium may comprise polymer dispersed liquid crystal (PDLC) that is comprised of liquid crystalline Azobenzene material (azo-LC), (please see the abstract and page 251).  It would then have been obvious to one skilled in the art to apply the teachings of Su et al to make the photo-responsible polymer material comprises Azobenzene a liquid crystalline Azobenzene material in a polymer matrix for the benefit of allowing the holographic recording medium a switchable holographic recording medium.  

Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Furuki et al (US 2005/0208388 A1) in view of the article “The absorption spectrum of cis-azobenzene” by Vetrakova et al (The Royal Society of Chemistry and Owner Societies 2017, 16, pages 1749-1756).  
Furuki et al teaches a holographic writing apparatus for writing holographic information by emitting a beam at a holographic recording medium (10, Figure 1) containing a photo-responsible polymer material that is comprised of an Azobenzene having photoisomerization characteristics that change a molecular structure, such as cis-trans photoisomerization, thereof by absorbing light energy (i.e. by absorbing irradiated light, please see paragraphs [0035] and[0036]).  Furuki et al teaches the holographic writing apparatus comprises light emission unit configured to write the holographic information by emitting the beam at the holographic recording medium (10, Figure 1).   The light emission unit writing the holographic information by using a writing wavelength (such as 532 nm) different from a maximum absorption wavelength (such as 368 nm, Figure 2) in a light absorption spectrum of the photoisomer molecule structures (such as trans-isomer and cis-isomer structures) of the holographic recording medium, wherein the maximum absorption wavelength is a wavelength at which the light absorption rate is maximum in the light absorption spectrum, (please see Figure 2).  
This reference does not teach explicitly about the difference between the light absorption rates of the photoisomer molecule structures at the writing wavelength is less than a difference between the light absorption rates of the photoisomer molecule structures at the maximum absorption wavelength.  
As taught and evidence by the teachings of Vetrakova et al, the Azobenzene has absorption spectrum for the trans-isomer structure and cis-isomer structure as shown in Figure 5, (shown below).  The peak for the trans-isomer structure is at approximately 350 nm and the peak for cis-isomer structure is at approximately 420 nm.  


    PNG
    media_image1.png
    376
    471
    media_image1.png
    Greyscale

Fig. 5 The ratio of molar absorption coeﬃcients εcis/εtrans (black) and
εtrans/εcis (red, dashed) of azobenzene in methanol.
	



This means that the difference for the light absorption rates of the photoisomer molecule structures (i.e. difference between absorption rates of trans-isomer and cis-isomer) at the wavelength of writing light (i.e. 532 nm) is less than the difference for the light absorption rates of the photoisomer molecule structures at the wavelengths of maximum absorption (i.e. 350 nm and 420 nm).  
With regard to claims 14 and 15, Furuki et al teaches that the photoisomer molecule structures include a trans-isomer molecule structure and a cis-isomer molecule structure and  the writing wavelength is different or greater than a maximum absorption wavelength but these references do not teach explicitly that the writing wavelength is at the matching value of the light absorption rate of the trans-isomer molecule structure and the absorption rate of the cis-isomer molecule structure.  However, since according to the teachings of Vetrakova et al the matching point of the absorption rates of the trans-isomer and cis-isomer is greater than the maximum absorption wavelength (for trans-isomer), it is within general level skill in the art to select this particular wavelength as writing wavelength for the benefit of allowing equal rates of the conversion between trans-isomer and cis-isomer.  

With regard to claims 16 and 17, Furuki et al teaches that the writing wavelength may be 488 nm, 514.4 nm or 532 nm (please see paragraph [0046]) that is greater than the maximum absorption wavelength and the writing wavelength is about 60 nm to 100 nm greater than the maximum absorption wavelength, (such as 420 nm for the maximum wavelength for cis-isomer of the Azobenzene, in light of Vetrakova et al).  
With regard to claims 18 and 19, Furuki et al teaches that the writing wavelength (such as 488 nm, 514.5 nm or 532 nm) is greater than a wavelength at which light absorption rates of the photoisomer molecule structures match in the light absorption spectrum.  With regard to claim 19, it is within general level skill in the art to select the writing wavelength, while greater than the maximum absorption wavelength, to be about 5 nm to 15 nm greater than the maximum absorption wavelength for the benefit of allowing the photo-responsible polymer material to have desired diffraction efficiency for the holographic recording medium.  
Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments concerning the cited Furuki et al reference, the applicant is respectfully noted that the cited Furuki et al reference specifically teaches that the hologram recording medium comprises Azobenzene and the hologram is written at a writing wavelength that is different from the maximum absorption wavelength of the recoding medium.  Paragraph [0044] of Furuki et al specifically teaches that using writing wavelength longer than the maximum absorption wavelength is preferred when the recording medium has certain extent of thickness.  Furuki et al reference further teaches that the light absorption ratio of the optical recording layer is greatest at the wavelength of the maximum absorption, (please see paragraph [0044]).  This means the difference in absorption rates at the writing wavelength has to be less than the difference in absorption rates at the maximum absorption wavelength since the absorption at writing wavelength is less than the absorption at the maximum absorption wavelength.  Vetrakova et al in the same field of endeavor teaches Azobenzene may have a ratio molar absorption coefficient that shows the difference in absorption rates at the longer wavelength (i.e. wavelength longer than the maximum absorption wavelength) is indeed less than the different in absorption rates at the maximum absorption wavelength, (please see Figure 5).  Both the cited Furuki et al and Vetrakova et al teaches a Azobenzene compound that has difference in absorption rates of the longer wavelength is less than the difference absorption rates of the maximum absorption wavelength and Furuki et al specifically teaches that the writing wavelength of the hologram, utilizing the Azobenzene as recording medium, is longer than the maximum absorption wavelength.  Whether the Azobenzene compounds are the same or not, Furuki et al in light of Vetrakova et al teaches a hologram recording medium comprises Azobenzene wherein the hologram is written at a wavelength different from the maximum absorption wavelength and the difference in absorption rates at the writing wavelength is less than the difference in absorption rates at the maximum absorption wavelength.  These references therefore read on the claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872